Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered April 12, 1995, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The verdict was supported by legally sufficient evidence and was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). Factual issues concerning the reliability of the officer’s observations were properly presented to the jury and we see no reason to disturb its findings. Concur—Rosenberger, J. P., Wallach, Rubin, Williams and Andrias, JJ.